Exhibit 10.6

 

 

EXECUTION VERSION

  

 

  

 

  

 

  

 

  

 

REGISTRATION RIGHTS AGREEMENT 

 

BY AND AMONG 

 

SEACOR MARINE HOLDINGS INC.

 

AND 

 

THE PURCHASERS 

 

  

 

  

 

  

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS 

 

 

ARTICLE I DEFINITIONS

 

 

 

 

Section 1.01

Definitions

1

Section 1.02

Registerable Securities

3

 

 

 

ARTICLE II REGISTERABLE RIGHTS

 

 

 

 

Section 2.01

Mandatory Registration

3

Section 2.02

Failure to File or Become Effective; Liquidated Damages

4

Section 2.03

Blackout and Delay Rights

4

Section 2.04

Sale Procedures

5

Section 2.05

Obligations of the Purchasers

7

Section 2.06

Expenses

8

Section 2.07

Indemnification

8

Section 2.08

Rule 144 Reporting

10

Section 2.09

Transfer or Assignment of Registration Rights

10

 

 

 

ARTICLE III MISCELLANEOUS

 

 

 

 

Section 3.01

Communications

10

Section 3.02

Successor and Assigns

12

Section 3.03

Assignment of Rights

12

Section 3.04

Recapitalization, Exchanges, Etc.

12

Section 3.05

Aggregation of Registrable Securities

12

Section 3.06

Specific Performance

12

Section 3.07

Counterparts

12

Section 3.08

Headings

12

Section 3.09

Governing Law

12

Section 3.10

Severability of Provisions

13

Section 3.11

Entire Agreement

13

Section 3.12

Amendment

13

Section 3.13

No Presumption

13

Section 3.14

Obligations Limited to Parties to Agreement

13

Section 3.15

Independent Nature of Purchaser’s Obligations

14

Section 3.16

Interpretation

14

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

REGISTRATION RIGHTS AGREEMENT 

 

  

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April 26, 2018, by and among SEACOR Marine Holdings Inc., a Delaware
corporation (the “Company”), and each of the Persons set forth on Schedule A to
the Subscription Agreement and signatory hereto (as defined below) (each, a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Shares pursuant to the Subscription Agreement, dated
as of April 20, 2018, by and among the Company and the Purchasers (the
“Subscription Agreement”); and

 

WHEREAS, the Company has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Subscription Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

 

 

ARTICLE I

 

DEFINITIONS

 

 

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Subscription Agreement. The terms set
forth below are used herein as so defined:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or any other day on which banking institutions in the State of New York are
authorized or required to be closed by law or governmental action.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------

 

 

“Common Share Price” means the volume weighted average closing price of the
shares of common stock of the Company (as reported by Bloomberg L.P. (or if not
available via Bloomberg L.P. another mutually agreed upon source)) for the ten
trading days immediately preceding the date on which the determination is made.

 

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“Effectiveness Deadline” has the meaning specified therefor in Section 2.02(b)
of this Agreement.

 

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

 

“Holder” means the record holder of any Registrable Securities or the holder of
any Warrant exercisable for Registrable Securities.

 

“Liquidated Damages” has the meaning specified therefor in Section 2.02(a) of
this Agreement.

 

“Liquidated Damages Multiplier” means the product obtained by multiplying (x)
the Common Share Price by (y) the number of Registrable Securities held by a
Holder that may not be disposed of without restriction and without the need for
current public information pursuant to any section of Rule 144 (or any successor
rule or regulation to Rule 144 then in force) under the Securities Act of 1933,
as amended (the “Securities Act”). .

 

“Mandatory Shelf Filing Date” has the meaning specified therefore in Section
2.01(a) of this Agreement.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

 

“Registrable Securities” means the Common Shares to be acquired by the
Purchasers pursuant to the Subscription Agreement and any Common Shares issuable
upon exercise of the Warrants, and, in each case includes any type of interest
issued to the Holder as a result of Section 3.04.

 

“Registration Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.

 

“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

 

“Subscription Agreement” has the meaning specified therefor in the recitals of
this Agreement.

 

“Warrants” means warrants to purchase 674,164 Common Shares at an exercise price
of $0.01 (as such share amount and exercise price may be adjusted pursuant to
the terms thereof) acquired by Proyectos Globales de Energia y Servicios CME,
S.A. de C.V. in lieu of the Common Shares that such Purchaser subscribed for
pursuant to the Subscription Agreement.

 

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act; (c) when such Registrable Security is held by the
Company or one of its subsidiaries or Affiliates; (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.09 hereof or (e) when such Registrable
Security becomes eligible for resale without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, if the Holder of
such Registrable Security is not an affiliate (as defined in Rule 144(a)(1)) of
the Company.

 

 

ARTICLE II 

 

REGISTRATION RIGHTS 

 

Section 2.01 Mandatory Registration. No later than June 30, 2018 (such date,
except as noted in the first proviso below, the “Mandatory Shelf Filing Date”),
the Company shall prepare and use its commercially reasonable efforts to file a
registration statement with the Commission on Form S-3 under the Securities Act
providing for registration and resale, on a continuous or delayed basis and from
time to time pursuant to Rule 415 under the Securities Act, of all of the
Registrable Securities then outstanding; provided, however, that if the Company
is not eligible to file and use a Form S-3 to register resales by the Purchasers
of Registrable Securities by the Mandatory Shelf Filing Date it shall prepare
and use its commercially reasonable efforts to file such form of registration
statement as is then available to permit resales by the Purchasers of
Registrable Securities on a continuous or delayed basis (including a Form S-1)
and in such cases the Mandatory Shelf Filing Date shall be deemed to be July 15,
2018; provided, further, that if the Company has filed the registration
statement on a form other than Form S-3 and subsequently becomes eligible to use
Form S-3 or any equivalent or successor form or forms, the Company may elect, in
its sole discretion, to (i) file a post-effective amendment to the registration
statement converting such registration statement to a registration statement on
Form S-3 or any equivalent or successor form or forms or (ii) withdraw such
registration statement and file a registration statement on Form S-3 or any
equivalent or successor form or forms, (the registration statement on such form,
as amended or supplemented, the “Registration Statement”). The Company shall use
its commercially reasonable efforts to cause the Registration Statement to be
declared effective under the Securities Act by the Commission as soon as
reasonably practicable after the Mandatory Shelf Filing Date. The Company shall
use its commercially reasonable efforts to keep the Registration Statement
continuously effective under the Securities Act until the earlier of (A) the
date when all of the Registrable Securities covered by such Registration
Statement have been sold, and (B) the date on which all of the Purchased Shares
cease to be Registrable Securities hereunder (such period, the “Effectiveness
Period”). The Registration Statement when effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any prospectus contained in
such Registration Statement, in the light of the circumstances under which a
statement is made). As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two (2)
Business Days of such date, the Company shall provide the Holders with written
notice of the effectiveness of the Registration Statement.

 

3

--------------------------------------------------------------------------------

 

 

Section 2.02 Failure to File or Become Effective; Liquidated Damages. If the
Company has not filed the Registration Statement with the Commission on or prior
to the applicable Mandatory Shelf Filing Date, then each Holder shall be
entitled to a payment (with respect to each Registrable Security held by the
Holder), as liquidated damages and not as a penalty, in an amount equal to 0.25%
of the Liquidated Damages Multiplier of such Holder for the first 30-day period
and (ii) an additional 0.25% of the Liquidated Damages Multiplier of such Holder
with respect to each subsequent 30-day period, up to a maximum amount of 1% of
the Liquidated Damages Multiplier of such Holder (the “Liquidated Damages”),
which shall accrue daily until such date that the Company has filed the
Registration Statement with the Commission. To the extent that during any 30-day
period a Holder is no longer entitled to receive Liquidated Damages, the Company
shall only be required to pay the Liquidated Damages that have accrued to such
date.

 

(b) If the Registration Statement is not declared effective by the Commission on
or before the earlier of (i) if the Registration Statement is subject to review
by the Commission, ninety (90) days following the date on which the Company has
filed the Registration Statement with the Commission, and (ii) if the
Registration Statement is not subject to review by the Commission, ten (10) days
following the date of receipt of such notice from the Commission (such earlier
date, the “Effectiveness Deadline”), then each Holder shall be entitled to a
payment (with respect to each Registrable Security held by the Holder), as
liquidated damages and not as a penalty, of Liquidated Damages of such Holder,
which shall accrue daily until such date that the Registration Statement is
declared effective by the Commission.

 

(c) The Liquidated Damages shall be paid to each Holder in cash within ten (10)
Business Days following the last day of 30-day period that the Holders are
entitled to such Liquidated Damages. Any payments made pursuant to this Section
2.02 shall constitute the Holders’ exclusive remedy for such events. Any
Liquidated Damages due under this Section 2.02 shall be paid to the Holders in
immediately available funds. The obligation to pay the Liquidated Damages to a
Holder pursuant to this Section 2.02 shall cease at such time as the Registrable
Securities become eligible for resale by such Holder under Rule 144 of the
Securities Act without regard to any volume or manner of sale restrictions.

 

Section 2.03 Blackout and Delay Rights. Notwithstanding anything to the contrary
contained herein:

 

(a) the Company shall not be required to (i) file a Registration Statement (or
any amendment thereto) or, (ii) if a Registration Statement has been filed but
not declared effective by the Commission, request effectiveness of such
Registration Statement, for a period of up to 60 days, if the Company in its
sole discretion determines (A) in good faith that a postponement is in the best
interest of the Company and its stockholders generally due to a pending
transaction involving the Company (including a pending securities offering by
the Company, or any proposed financing, acquisition, merger, tender offer,
business combination, corporate reorganization, consolidation or other
significant transaction involving the Company), (B) such registration would
render the Company unable to comply with applicable securities laws, (C) such
registration would require disclosure of material information that the Company
has a bona fide business purpose for preserving as confidential, or (D) audited
financial statements as of a date other than the fiscal year end of the Company
would be required to be prepared; provided, however, that in no event shall any
such period exceed an aggregate of 90 days in any 365-day period; and

 

4

--------------------------------------------------------------------------------

 

 

(b) the Company may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement or other registration
statement contemplated by this Agreement, suspend such Selling Holder’s use of
any prospectus which is a part of the Registration Statement or other
registration statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Registration Statement or
other registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Company determines
that it would be required to make disclosure of material information in the
Registration Statement that the Company has a bona fide business purpose for
preserving as confidential, (ii) the Company has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of the Company, would adversely affect the Company or (iii) the Company
determines that it is required to amend or supplement the affected Registration
Statement or the related prospectus so that such Registration Statement or
prospectus does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the prospectus in light of the circumstances
under which they were made, not misleading (an “Allowed Delay”); provided,
however, in no event shall the Selling Holders be suspended from selling
Registrable Securities pursuant to the Registration Statement or other
registration statement for a period that exceeds an aggregate of 60 days in any
180-day period or 105 days in any 365-day period. Upon disclosure of such
information or the termination of the condition described above, the Company
shall provide prompt notice to the Selling Holders whose Registrable Securities
are included in the Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other reasonable
actions to permit registered sales of Registrable Securities as contemplated in
this Agreement.

 

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Company will, as expeditiously as possible:

 

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement;

 

(b) make available to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits but excluding each document
incorporated by reference), and provide each such Selling Holder the opportunity
to reasonably object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Registration Statement or such other registration statement
or supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

 

5

--------------------------------------------------------------------------------

 

 

(c) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders shall reasonably
request in writing by the time the Registration Statement is declared effective
by the Commission; provided, however, that the Company will not be required to
qualify generally to transact business in any jurisdiction where it is not then
required to so qualify, take any action that would subject itself to general
taxation in any jurisdiction where it would not otherwise be so subject or to
take any action that would subject it to general service of process in any such
jurisdiction where it is not then so subject;

 

(d) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act in
connection with a resale of Registrable Securities, of (i) the filing of the
Registration Statement or any other registration statement contemplated by this
Agreement or any prospectus or prospectus supplement to be used in connection
therewith, or any amendment or supplement thereto, and, with respect to such
Registration Statement or any other registration statement or any post-effective
amendment thereto, when the same has become effective; and (ii) the receipt of
any written or verbal comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

 

(e) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of (i)
the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Company agrees to as promptly as practicable amend or supplement the
prospectus or prospectus supplement or take other appropriate action so that the
prospectus or prospectus supplement does not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

 

(f) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to the Registration Statement;

 

6

--------------------------------------------------------------------------------

 

 

(g) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

(h) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Company are then listed;

 

(i) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

(j) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

 

(k) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor, information regarding the underwriters, and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus supplement or post-effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment; and

 

(l) if requested by a Selling Holder, enter into a customary underwriting
agreement relating to the sale and distribution of Registerable Securities.

 

The Company will not name a Holder as an underwriter as defined in Section
2(a)(11) of the Securities Act in any Registration Statement without such
Holder’s consent. If the staff of the Commission requires the Company to name
any Holder as an underwriter as defined in Section 2(a)(11) of the Securities
Act, and such Holder does not consent thereto, then such Holder’s Registrable
Securities shall not be included on the Registration Statement and the Company
shall have no further obligations hereunder with respect to Registrable
Securities held by such Holder or be required to pay any Liquidated Damages to
the Holder.

 

Each Selling Holder, upon receipt of notice from the Company of the happening of
any event of the kind described in subsection (e) of this Section 2.04 or the
exercise of its rights pursuant to Section 2.03, shall forthwith discontinue
offers and sales of the Registrable Securities by means of a prospectus or
prospectus supplement until such Selling Holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by subsection (e) of this
Section 2.04 or until it is advised in writing by the Company that the use of
the prospectus may be resumed and has received copies of any additional or
supplemental filings incorporated by reference in the prospectus, and, if so
directed by the Company, such Selling Holder will deliver to the Company (at the
Company’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.

 

7

--------------------------------------------------------------------------------

 

 

Section 2.05 Obligations of the Purchasers.

 

(a) Each Purchaser shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least ten (10) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser if
such Purchaser elects to have any of the Registrable Securities included in such
Registration Statement. A Purchaser shall provide such information to the
Company at least five (5) Business Days prior to the first anticipated filing
date of such Registration Statement if such Purchaser elects to have any of the
Registrable Securities included in such Registration Statement.

 

(b) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Purchaser has notified the Company in writing of its election to exclude
all of its Registrable Securities from such Registration Statement.

 

(c) Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to any
Registration Statement.

 

Section 2.06 Expenses. The Company will pay all reasonable Registration Expenses
as determined in good faith. In addition, except as otherwise provided in
Section 2.07 hereof, the Company shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.

 

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Company’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities on the Registration Statement pursuant to
Section 2.01, and the disposition of such Registrable Securities, including,
without limitation, all registration, filing, securities exchange listing and
fees associated with the New York Stock Exchange, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
any transfer taxes and the fees and disbursements of counsel and independent
public accountants for the Company, including the expenses of any special audits
or “cold comfort” letters required by or incident to such performance and
compliance.

 

8

--------------------------------------------------------------------------------

 

 

Section 2.07 Indemnification. Indemnification by the Company. In the event of
any registration of any securities of the Company under the Securities Act
pursuant to this Agreement, the Company will, and hereby does, indemnify and
hold harmless the seller of any Registrable Securities covered by such
registration statement, its directors and officers, each other Person who
participates in the offering or sale of such securities and each other Person,
if any, who controls such seller, within the meaning of the Securities Act,
against any losses, claims, damages or liabilities, joint or several, to which
such seller or any such director or officer or controlling person may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which such securities were registered under the
Securities Act, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto (in all
cases, including documents incorporated by reference), or any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and the Company will
reimburse such seller and each such director, officer, and controlling person
for any legal or any other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, liability, action or
proceeding; provided that the Company shall not be liable in any such case to
the extent that any such loss, claim, damage, liability (or action or proceeding
in respect thereof) or expense arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
such registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with information regarding such seller furnished by such seller (or any
representative of such seller) to the Company in writing or electronically
specifically stating that it is for use in the preparation thereof. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of such seller or any such director, officer or controlling
person and shall survive the transfer of such securities by such seller.

 

(b) Indemnification by the Sellers. The Company may require, as a condition to
including any Registrable Securities in any registration statement filed
pursuant to Section 2.01 above, that the Company shall have received an
undertaking satisfactory to it from the prospective seller of such securities,
to indemnify and hold harmless (in the same manner and to the same extent as set
forth in Section 2.07(a) above) the Company, each director of the Company, each
officer of the Company and each other Person, if any, who controls the Company
within the meaning of the Securities Act, with respect to any statement or
alleged statement in or omission or alleged omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information regarding such seller furnished by such seller
(or any representative of such seller) to the Company in writing or
electronically specifically stating that it is for use in the preparation of
such registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement. The maximum liability of each seller for
any such indemnification shall not exceed the amount of proceeds received by
such seller from the sale of his/its Registrable Securities. Such indemnity
shall remain in full force and effect, regardless of any investigation made by
or on behalf of the Company or any such director, officer or controlling Person
and shall survive the transfer of such securities by such seller.

 

(c) Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in Section 2.07(a) or (b) above, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party, give
written notice to the latter of the commencement of such action; provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under Section 2.07(a) or (b)
above, except to the extent that the indemnifying party is actually prejudiced
by such failure to give notice. In case any such action is brought against an
indemnified party, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties may exist
in respect of such claim, the indemnifying party shall be entitled to
participate in and to assume the defense thereof, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election so to assume
the defense thereof, the indemnifying party shall not be liable to such
indemnified party for any legal or other expenses subsequently incurred by the
latter in connection with the defense thereof. No indemnifying party shall,
without the consent of the indemnified party, consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation. No
indemnified party shall settle any claim for which indemnity maybe sought under
this Agreement without the consent of the indemnifying party.

 

9

--------------------------------------------------------------------------------

 

 

(d) Other Indemnification. Indemnification similar to that specified in Sections
2.07(a), (b) and (c) above (with appropriate modifications) shall be given by
the Company and each seller of Registrable Securities with respect to any
required registration or other qualification of securities under any Federal or
state law or regulation of any governmental authority other than the Securities
Act.

 

(e) Indemnification Payments. The indemnification required by this Section 2.07
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

 

Section 2.08 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees to
use its commercially reasonable efforts to:

 

(a) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144 under the Securities Act, at all
times from and after the date hereof;

 

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at all
times from and after the date hereof;

 

(c) furnish at the Company’s expense legal opinions or instruction letters
regarding the removal of restrictive legends in connection with a sale under
Rule 144; and

 

(d) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

 

Section 2.09 Transfer or Assignment of Registration Rights. The rights to cause
the Company to register Registrable Securities granted to the Purchasers by the
Company under this Article II may be transferred or assigned by any Purchaser to
one or more transferees or assignees of Registrable Securities; provided,
however, that (a) unless the transferee or assignee is an Affiliate of, and
after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $3.5 million of Registrable
Securities (based on the Common Share Price), (b) the Company is given written
notice prior to any said transfer or assignment, stating the name and address of
each such transferee or assignee and identifying the securities with respect to
which such registration rights are being transferred or assigned, and (c) each
such transferee or assignee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.

 

10

--------------------------------------------------------------------------------

 

 

ARTICLE III 

 

MISCELLANEOUS 

 

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by electronic mail, courier
service or personal delivery:

 

(a) if to a Purchaser:

 

To the respective address listed on Schedule B to the Subscription Agreement

 

(b) if to a transferee of an Purchaser, to such Holder at the address provided
pursuant to Section 2.09 above; and

 

(c) if to the Company:

 

SEACOR Marine Holdings Inc.

 

7910 Main Street, 2nd Floor

Houma, Louisiana 70360

Attention: General Counsel

Email:aeverett@seacormarine.com 

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, New York 10005-1413

Attention: David Zeltner

Email: dzeltner@milbank.com

 

11

--------------------------------------------------------------------------------

 

 

and

 

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, New York 10005-1413

Attention: Brett D. Nadritch

Email: bnadritch@milbank.com

 

 

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

 

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties,
including subsequent Holders of Registrable Securities to the extent permitted
herein.

 

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser only in accordance with Section 2.09 hereof.

 

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Shares. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all shares of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, and shall be appropriately adjusted for combinations,
share splits, recapitalizations, pro rata distributions of shares and the like
occurring after the date of this Agreement.

 

Section 3.05 Aggregation of Registrable Securities. All Registrable Securities
held or acquired by Persons who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

 

Section 3.06 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 

12

--------------------------------------------------------------------------------

 

 

Section 3.07 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

 

Section 3.08 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 3.09 Governing Law. THIS AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO
THIS AGREEMENT OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY CLAIM OR CAUSE OF ACTION BASED UPON, ARISING OUT OF OR RELATED TO
ANY REPRESENTATION OR WARRANTY MADE IN OR IN CONNECTION WITH THIS AGREEMENT),
WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION. ANY ACTION AGAINST ANY
PARTY RELATING TO THE FOREGOING SHALL BE BROUGHT IN ANY FEDERAL OR STATE COURT
OF COMPETENT JURISDICTION LOCATED WITHIN THE STATE OF NEW YORK, AND THE PARTIES
HERETO HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF NEW YORK OVER ANY SUCH
ACTION. THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH DISPUTE BROUGHT IN SUCH COURT OR ANY DEFENSE OF
INCONVENIENT FORUM FOR THE MAINTENANCE OF SUCH DISPUTE. EACH OF THE PARTIES
HERETO AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

Section 3.11 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Company set forth herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter, other than that certain Registration Rights
Agreement dated November 30, 2015, by and among SEACOR Marine Holdings Inc. and
the holders of the 3.75% Convertible Senior Notes from time-to-time party
thereto which shall remain in effect in accordance with its terms.

 

Section 3.12 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Company and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

 

13

--------------------------------------------------------------------------------

 

 

Section 3.13 No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

 

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted transferees and assignees) and the Company shall
have any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or under any documents or instruments delivered in
connection herewith or therewith shall be had against any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any applicable Law, it being expressly agreed and acknowledged that no
personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, as such, for any obligations of the Purchasers under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any transferee or assignee
of a Purchaser hereunder.

 

Section 3.15 Independent Nature of Purchaser’s Obligations. The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of group or entity, or create
a presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

Section 3.16 Interpretation. Article and Section references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination, consent
or approval is to be made or given by an Purchaser under this Agreement, such
action shall be in such Purchaser’s sole discretion unless otherwise specified.

 

 

[Signature pages to follow]

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

 

SEACOR Marine Holdings Inc.

 

 

By:     /s/ Andrew H. Everett II_____________________

          Name: Andrew H. Everett II

          Title: Senior Vice President, General Counsel and

          Secretary

 

 

 

[Signature Page to Registration Rights Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

Third Avenue Trust on behalf of Third Avenue Small Cap Value Fund

 

By:      /s/ Michael A. Buono________________________________

            Name: Michael A. Buono

            Title: Chief Financial Officer

 

 

JMG GST LLC

 

By:      /s/ John Gellert_____________________________________

            Name: John Gellert

            Title: Manager

 

 

Oppenheimer-Close Investment Partnership LP

 

By:      /s/ Carl K. Oppenheimer______________________________

            Name: Carl K. Oppenheimer

            Title: Managing Member

 

 

Oppenheimer-Close International Ltd.

 

By:      /s/ Carl K. Oppenheimer______________________________

            Name: Carl K. Oppenheimer

            Title: Director

 

 

ELCANO Inversiones Financieras, SICAV, SA

 

By:      /s/ Gabriel Ximenez de Embun_________________________

            Name: Gabriel Ximenez de Embun

            Title: Head of Investment & Strategy Credit Suisse Gestion, SGIIC,
SA

 

 

Brian P. Cheramie

 

By:      /s/ Brian P. Cheramie_________________________________

            Name: Brian P. Cheramie

            Title: Individual

 

 

Cheramie Futures LLC

 

By:      /s/ Brian P. Cheramie_________________________________

            Name: Brian P. Cheramie – Cheramie Futures LLC

            Title: Owner

 

 

[Signature Page to Registration Rights Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

T. Rowe Price Small-Cap Value Fund, Inc.

T. Rowe Price U.S. Small-Cap Value Equity Trust

T. Rowe Price U.S. Equities Trust

MassMutual Select Funds – MassMutual Select T. Rowe Price Small and Mid Cap
Blend Fund

Each account, severally not jointly

 

 

By: T. Rowe Price Associates, Inc., Investment Adviser or Subadviser, as
applicable

 

By:      /s/ Francisco Alonso_________________________________

            Name: Francisco Alonso

            Title: Vice President

 

 

CVI Investments, Inc., c/o Heights Capital Management, Inc., its authorized
Agent

 

By:      /s/ J. Brad Alles____________________________________

            Name: J. Brad Alles

            Title: Authorized Signatory

 

 

Proyectos Globales de Energía y Servicios CME, S.A. de C.V.

 

By:      /s/ Alfredo Miguel Bejos______________________________

            Name: Alfredo Miguel Bejos

            Title: CEO

 

 

CEOF II DE I AIV, L.P.

By: CEOF II DE AIV GP, LP, its general partner

By: CEOF II DE GP AIV, L.L.C., its general partner

 

By:      /s/ Rodney Cohen____________________________________

            Name: Rodney Cohen

            Title: Authorized Person

 

 

CEOF II Coinvestment (DE), L.P.

By: CEOF II DE AIV GP, LP, its general partner

By: CEOF II DE GP AIV, L.L.C., its general partner

 

 

By:      /s/ Rodney Cohen____________________________________

            Name: Rodney Cohen

            Title: Authorized Person

 

 

[Signature Page to Registration Rights Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

CEOF II Coinvestment B (DE), L.P.

By: CEOF II DE AIV GP, LP, its general partner

By: CEOF II DE GP AIV, L.L.C., its general partner

 

 

 

By:      /s/ Rodney Cohen____________________________________

            Name: Rodney Cohen

            Title: Authorized Person

 

 

[Signature Page to Registration Rights Agreement]

 

 